


110 HR 6603 IH: Local Officials Tax Relief Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6603
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Pomeroy (for
			 himself, Mr. Tiberi,
			 Ms. Herseth Sandlin, and
			 Mr. Walberg) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Social Security Act and the Internal Revenue
		  Code of 1986 to exempt certain employment as a member of a local governing
		  board, commission, or committee from Social Security tax
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Local Officials Tax Relief Act of
			 2008.
		2.Exemption of
			 certain local governing board employment from social security tax
			 coverage
			(a)Amendments to
			 Social Security ActSection 210(a)(7)(F) of the Social Security
			 Act (42 U.S.C. 410(a)(7)(F)) is amended by striking or at the
			 end of clause (iv), by adding or at the end of clause (v), and
			 by inserting after clause (v) the following new clause:
				
					(vi)by any elected or
				appointed member of a general governing board, commission, or committee of any
				political subdivision of a State if the remuneration paid in a calendar year
				for such service is not more than—
						(I)$1,300, with
				respect to service performed during any calendar year commencing on or after
				January 1, 2008; and
						(II)the adjusted
				amount determined under section 218(c)(8)(B) for any calendar year commencing
				on or after January 1, 2010, with respect to service performed during such
				calendar
				year;
						.
			(b)Amendments to
			 Internal Revenue Code of 1986Section 3121(b)(7)(F) of the
			 Internal Revenue Code of 1986 (defining employment) is amended by striking
			 or at the end of clause (iv), by adding or at the
			 end of clause (v), and by inserting after clause (v) the following new
			 clause:
				
					(vi)by any elected or
				appointed member of a general governing board, commission, or committee of any
				political subdivision of a State if the remuneration paid in a calendar year
				for such service is not more than—
						(I)$1,300 with
				respect to service performed during any calendar year commencing on or after
				January 1, 2008, and
						(II)the adjusted
				amount determined under section 218(c)(8)(B) of the Social Security Act for any
				calendar year commencing on or after January 1, 2010, with respect to service
				performed during such calendar
				year;
						.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to service performed during calendar years commencing on or after January 1,
			 2008.
			
